871 F.2d 1087
133 L.R.R.M. (BNA) 2344
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Sam GENCO, Plaintiff-Appellant,v.UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL WORKERS OFAMERICA, LOCAL 1005;  Roger Montgomery, ShopChairman;  General Motors Corporation,Defendants-Appellees.

No. 88-3964.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.
Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Plaintiff appeals a summary judgment in favor of defendants.  He now moves this Court to reverse the summary judgment in light of an intervening Supreme Court decision and to remand for further proceedings.  Defendants oppose the motion.


2
The Supreme Court's decision in Reed v. United Transportation Union, 57 U.S.L.W. 4088 (Jan. 11, 1989) rejects the use of the statute of limitations on which the district court based its order of summary judgment.  The district court specifically declined to address the remaining issues raised by the summary judgment motion.  We also decline to consider the issues raised in this appeal which were not addressed below.  See Singleton v. Wulff, 428 U.S. 106, 121 (1976);  Bannert v. American Can Co., 525 F.2d 104 (6th Cir.1975) cert. denied, 426 U.S. 942 (1976).


3
Accordingly, it is ORDERED that the motion for disposition without oral argument is granted, and that this case be reversed and remanded to district court for further proceedings.